In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1053V
                                      Filed: June 25, 2019
                                         UNPUBLISHED


    STEVEN WASHINGTON,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On August 3, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused-in-fact by the adverse effects of an influenza (“flu”)
vaccine administered on November 23, 2016. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

      On June 17, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a SIRVA. On June 21, 2019, respondent filed a proffer on award of

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
compensation (“Proffer”) indicating petitioner should be awarded $141,694.81
consisting of $140,000.00 in pain and suffering, $957.33 in lost wages, and $737.48 in
past out of pocket expenses. Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $$141,694.81 (consisting of $140,000.00 in pain
and suffering, $957.33 in lost wages, and $737.48 in past out-of-pocket expenses
in the form of a check payable to petitioner, Steven Washington. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


    STEVEN WASHINGTON,

                 Petitioner,

    v.                                                  No. 17-1053V
                                                        Chief Special Master Nora Beth Dorsey
    SECRETARY OF HEALTH AND                             ECF
    HUMAN SERVICES,

                 Respondent.


              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On June 17, 2019, respondent filed her Amended Rule 4(c) Report, in which she

conceded entitlement. On June 17, 2019, the Court issued a Ruling on Entitlement, finding that

petitioner is entitled to compensation for his buristis. Based on the evidence in the record,

respondent proffers that petitioner receive an award of a lump sum of $141,694.81 (consisting of

$140,000.00 in pain and suffering, $957.33 in lost wages, and $737.48 in past out-of-pocket

expenses) in the form of a check payable to petitioner. This amount represents compensation for

all elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled. 1

Petitioner agrees.


         Petitioner is a competent adult. Evidence of guardianship is not required in this

case.




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.

                                                  1
                       Respectfully submitted,

                       JOSEPH H. HUNT
                       Assistant Attorney General

                       C. SALVATORE D’ALESSIO
                       Acting Director
                       Torts Branch, Civil Division

                       CATHARINE E. REEVES
                       Deputy Director
                       Torts Branch, Civil Division

                       ALEXIS B. BABCOCK
                       Assistant Director
                       Torts Branch, Civil Division

                       /s/Camille M. Collett_____
                       CAMILLE M. COLLETT
                       Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel: (202) 616-0515


Dated: June 21, 2019




                          2